IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00412-CV

TANYA MARIE COX,
                                                              Appellant
v.

ARNOLD GERIK,
                                                              Appellee



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2017-3969-4


                           MEMORANDUM OPINION


       Appellant, Tanya Cox, appeals from a summary judgment granted in favor of

appellee, Arnold Gerik, on October 27, 2017. By letter dated February 6, 2018, the Clerk

of this Court notified appellant that the appeal was subject to dismissal because the

original filing fee had not been paid and warned appellant that the Court would dismiss

the appeal unless, within ten days from the date of the letter, appellant paid the filing fee

or obtained indigent status for the purposes of appeal. Ten days have passed, and
appellant has not paid the filing fee for this appeal. Accordingly, we hereby dismiss this

appeal. See TEX.R.APP.P. 42.3 (c).




                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 28, 2018
[CV06]




Cox v. Gerik                                                                        Page 2